United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1483
                          ___________________________

                                      Sunny Reed

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                   Commissioner, Social Security Administration

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                             Submitted: January 30, 2019
                               Filed: February 4, 2019
                                    [Unpublished]
                                    ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Sunny Reed challenges an order of the district court1 affirming the denial of a
period of disability and disability insurance benefits (DIB) under Title II of the Social

      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas.
Security Act. After careful consideration of Reed’s arguments for reversal, we agree
with the district court that substantial evidence on the record as a whole supports the
administrative law judge’s (ALJ’s) determination that Reed was not entitled to DIB
during the relevant period between her date of alleged onset of disability and the date
she was last insured under the Act. See Wright v. Colvin, 789 F.3d 847, 852 (8th Cir.
2015) (explaining standard of review).

       Specifically, we find that substantial evidence supports the ALJ’s
determinations that, for the relevant period, Reed’s severe impairment did not meet
or medically equal any listing, as treatment records showed improvement with
medication. See Brown v. Barnhart, 390 F.3d 535, 540 (8th Cir. 2004) (holding that
impairment controlled by treatment is not disabling). Further, we find that the ALJ
properly discounted the opinions of certain medical experts because they concerned
Reed’s impairment years after her date last insured, and were inconsistent with the
relevant medical and other evidence; and that the ALJ adequately explained his
reasons for discounting low global assessment of functioning (GAF) scores assigned
to Reed during the relevant period. See Wright, 789 F.3d at 853, 855 (concluding
that substantial evidence supported ALJ’s decision not to give weight to claimant’s
GAF score “because GAF scores have no direct correlation to the severity standard
used by the Commissioner,” and holding that ALJ may grant less weight to treating
physician’s opinion when it conflicts with other substantial medical evidence in
record); Rehder v. Apfel, 205 F.3d 1056, 1061 (8th Cir. 2000) (concluding that non-
treating psychologist’s report, completed 14 months after relevant time period, was
not probative of claimant’s condition during relevant period). The judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-